COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


RENFRO CORPORATION
AND
HEWITT, COLEMAN & ASSOCIATES                  MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 3010-95-3                        JULY 9, 1996

RITA D. COLLINS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Deborah W. Dobbins; Gilmer, Sadler, Ingram,
           Sutherland & Hutton, on brief), for
           appellants.

           (Randolph D. Eley, Jr., on brief), for
           appellee.



     Renfro Corporation and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission erred in finding that Rita D. Collins ("claimant") (1)

proved she sustained compensable injuries by accident; (2) proved

her back condition and resulting disability were causally related

to a compensable injury by accident; and (3) was not required to

market her residual work capacity at certain points in time.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

                                 I.

     On appeal, we view the evidence in the light most favorable

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [her] burden of proving an 'injury by accident,' a

claimant must prove that the cause of [her] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   We must uphold the commission's findings of fact if

they are supported by credible evidence.    James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     Claimant testified that, on October 22, 1994, when she

attempted to arise from a stool, the stool stuck on the mat

underneath it, causing her to fall backwards and hit her back,

leg and head.   After the fall, her "hip was out."   A co-worker

helped claimant get up.   Claimant sought immediate medical

attention from Dr. Wiley A. Greene.   Dr. Greene diagnosed a

lumbar sprain/strain with possible disc rupture.     Claimant

admitted she had treated with Dr. Greene prior to October 22,

1994 for back and head injuries sustained in a non-work-related

August 25, 1994 incident.   After the August 25, 1994 incident,

claimant returned to work on October 17, 1994 and performed her

regular duties until the October 22, 1994 accident.    After the

October 22, 1994 accident, claimant returned to her pre-injury

work, without restrictions, on December 4, 1994.

     Claimant testified that, on January 24, 1995, she lifted a



                                  2
conveyor belt and felt a pop in her lower back, causing increased

back pain and leg numbness.   She sought treatment from Dr. Greene

on the same day.   Dr. Greene diagnosed intervertebral disc

disorder and lumbar spine sprain/strain.

     Claimant's testimony describing the October 22, 1994 and

January 24, 1995 accidents was consistent with the descriptions

she wrote on employer's accident forms.    The histories of these

accidents, which Dr. Greene reported on his Attending Physician's

Reports, are not inconsistent with claimant's testimony.

Moreover, on January 25, 1995, claimant gave Dr. Robert B.

Stephenson a history of the January 24, 1995 accident which is

consistent with her hearing testimony.
     Claimant's testimony, which was corroborated by her reports

to employer and the medical histories, constitutes credible

evidence to support the commission's decision.   The commission,

after observing the demeanor of the witnesses and reviewing the

evidence, afforded greater probative weight to claimant's

testimony than to the testimony of employer's witnesses.    It is

well settled that the determination of a witness' credibility is

within the fact finder's exclusive purview.    Goodyear Tire &

Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437

(1987).   In this instance, whether claimant sustained injuries by

accident arising out of and in the course of her employment

depended largely upon the credibility of the witnesses.    The

commission resolved any conflicts in the evidence in favor of




                                 3
claimant.    "In determining whether credible evidence exists, the

appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."      Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).      Because

credible evidence supports the commission's decision, we cannot

find that the commission erred in holding that claimant proved

she sustained injuries by accident arising out of and in the

course of her employment on October 22, 1994 and January 24,

1995.    "The fact that there is contrary evidence in the record is

of no consequence if there is credible evidence to support the

commission's decision."     Id.

                                  II.

        On January 25, 1995, Dr. Stephenson reported that claimant

suffered "an exacerbation of a pre-existing low back and cervical

strain with possible LLE radiculopathy."     Dr. James M. Leipzig

noted that, after the January 24, 1995 accident, claimant began

suffering from different symptoms.      Dr. Leipzig specifically

noted that "the left leg component to this current flare is a new

symptom to her."    On his March 15, 1995 Attending Physician's

Report, Dr. Greene opined that claimant's intervertebral disc

disorder and lumbar sprain/strain were due to the January 24,

1995 accident.

        The uncontradicted opinion of Dr. Greene, coupled with the

records of Drs. Stephenson and Leipzig, constitute credible



                                   4
evidence to support the commission's decision that claimant

proved that the January 24, 1995 injury by accident exacerbated

her pre-existing back condition and resulted in her current

symptoms and disability.



                                 III.

        On November 18, 1994, Dr. Stephenson released claimant to

light duty work.    Claimant returned to her pre-injury work,

without restrictions, on December 4, 1994.    Under the

circumstances of this case, the commission ruled that it was not

unreasonable for claimant to fail to market her residual work

capacity during this short period of time.    We agree with the

commission.    This issue is controlled by our decision in Holly

Farms v. Carter, 15 Va. App. 29, 422 S.E.2d 165 (1992).

Accordingly, we cannot say as a matter of law that the commission

erred in awarding claimant temporary total disability benefits

from October 24, 1994 through December 3, 1994.

        On January 26, 1995, Dr. Greene opined that claimant was

totally incapacitated.    He excused claimant from work until

February 10, 1995.    On February 7, 1995, Dr. Leipzig opined that

claimant should remain off work until March 7, 1995.      In a March

15, 1995 Attending Physician's Report, Dr. Greene reported that

claimant became totally disabled on January 24, 1995.     Dr. Greene

did not know when claimant would be able to return to light duty

work.    On March 24, 1995, Dr. Stephenson noted that claimant



                                   5
suffered from "persistent pain in the low back," "diffuse

numbness," and "increased stiffness."    Dr. Stephenson did not

opine in this report that claimant could return to light or full

duty.    Rather, he prescribed a neurology evaluation, an

appointment with Dr. Jackson, and possible treatment at the

Center for Behavioral Medicine.    Dr. Stephenson told claimant to

continue with home exercises and activity as tolerated.

        Based upon this record, the commission could reasonably

infer that claimant remained totally disabled after the January

24, 1995 accident, and therefore, did not have a duty to market

her residual capacity.    Accordingly, the commission did not err

in awarding claimant temporary total disability benefits

beginning January 24, 1995.
        For these reasons, we affirm the commission's decision.

                                           Affirmed.




                                   6